Citation Nr: 0403760	
Decision Date: 02/10/04    Archive Date: 02/23/04	

DOCKET NO.  03-05 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left total knee 
replacement. 

2.  Entitlement to an increased (compensable) rating for left 
patella scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Left knee osteoarthritis with left total knee replacement 
is due to in service injury.

2.  The veteran's service-connected left patella scar is not 
manifested by any residual.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee with left total knee 
replacement was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The criteria for a compensable evaluation for left 
patella scar have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
Part 4, Diagnostic Codes 7802, 7803, 7804, 7805 (prior to and 
from August 30, 2002) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See  Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  Following the veteran's 
claim in February 2000, he was notified, by letters of March 
and June 2000, about information and evidence not of record 
that was necessary to substantiate this claim, information 
that VA would seek to provide, including examination, 
information he was expected to provide, and he was advised 
that he should submit any evidence that he had in his 
possession that would relate to his claim.  An April 2002 
letter further advised the veteran regarding evidentiary 
development of his claim, and he and his representative had 
been provided with the statement of the case and supplemental 
statement of the case, informing them of the governing legal 
criteria, the evidence considered, and the reasons for the 
denial of his claim.  The veteran has been afforded VA 
examinations and treatment records have been obtained.  The 
veteran has submitted evidence in support of his claim.  In 
essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Therefore, 
it is concluded that the VA has complied with the VCAA and 
the Board may now proceed, without prejudice to the veteran, 
because there's no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Service Connection

Service connection may be established for disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injuries suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records do not reflect injury or treatment 
relating to the veteran's knee.  A transcript from a deck log 
of the vessel the veteran was on, on May 26, 1944, reflects 
that while using a sander on a deck, the electric sander got 
out of control and cut his left knee.

The report of a June 1949 VA examination reflects that the 
veteran had a scar across the upper anterior border of the 
left patella without residuals.  A June 1949 RO decision 
granted service connection for a scar across the upper 
anterior border of the left patella without residuals, and 
assigned a noncompensable evaluation.  The report of a 
December 1973 VA examination reflects that the veteran 
reported pain in his left knee since 1946.  He indicated that 
pain was becoming worse.  A December 1973 report of x-ray of 
the veteran's left knee indicates that there was no fracture, 
dislocation or joint abnormality.

A June 1979 letter from a private physician reflects that it 
was the physician's opinion that the veteran's left knee had 
the beginnings of degenerative changes with there being a 
contribution towards this event by internal tibia torsion, 
past injury, and increased loading of the left knee to help 
the right knee.  Some of this could possibly be attributed to 
the veteran's war injury.

A report of a July 2000 VA orthopedic examination reflects 
that it was difficult to say whether or not the veteran's 
original osteoarthritis that led to the knee replacement was 
a direct result of his initial incident in service.  The 
examiner indicated that since the veteran had osteoarthritis 
on the right, and required several knee replacements on that 
side, the examiner would suggest that there was not a direct 
connection between the in service incident and the eventual 
osteoarthritis, although the in-service incident may have 
contributed a small degree to the osteoarthritis.

A February 2003 opinion from a private orthopedist reflects 
that the veteran's left knee disability is directly related 
to his in-service injury.

A January 2004 opinion from a VA physician reflects that it 
is unclear how much, if at all, of the veteran's left knee 
degenerative joint disease or osteoarthritis would have 
developed without the right knee injury that occurred in 
1972.  It was the physician's opinion that the veteran might 
eventually have developed mild degenerative joint disease of 
the left knee due to aging and in-service injury that would 
not have required the replacement.  The veteran's in-service 
left knee injury was at least as likely as not a very minor 
contributor to his current overall left knee osteoarthritis.

With consideration that there is no competent medical 
evidence that excludes the veteran's in-service left knee 
injury as a cause of his subsequent development of 
osteoarthritis of the left knee and all of the competent 
medical evidence indicating that the in-service injury has, 
to greater or lessor degrees, been a causative factor in the 
veteran subsequently developing osteoarthritis of the left 
knee, the Board concludes that a preponderance of the 
evidence supports a finding that the veteran's osteoarthritis 
of the left knee is related to his in-service left knee 
injury.  The Board further concludes that the evidence is in 
equipoise with respect to whether or not the left total knee 
replacement is related to the in-service left knee injury.  
In resolving all doubt in the veteran' behalf, service 
connection for osteoarthritis of the left knee with left 
total knee replacement is warranted.  

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating period, otherwise, the 
lower rating will be assigned.  

A report of a July 2000 VA examination to determine the 
current disability of the veteran's left patella scar 
reflects that the veteran reported that his scar had faded 
over the years and had never been tender or symptomatic.  On 
examination, above the patella, there was a very faint, 
approximately 2 cm hypopigmented linear scar that the veteran 
indicated was the probable site of the previous injury while 
in service.  The impression included a small indistinct scar 
described as the point of impact of the injury during service 
with no apparent residuals as a result of the scar itself.

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
scars that were superficial, poorly nourished, with repeated 
ulceration warranted a 10 percent evaluation.  Diagnostic 
Code 7804 provided that scars that were superficial, tender 
and painful on objective demonstration warranted a 10 percent 
evaluation.  Diagnostic Code 7805 provided that other scars 
were to be rated on limitation of function of the part 
affected.  From August 30, 2002, Diagnostic Code 7802 
provides that scars, other than the head, face or neck, that 
are superficial and do not cause limited motion, that occupy 
an area or areas of 144 square inches or greater warrant a 10 
percent evaluation.  Diagnostic Code 7803 provides that scars 
that are superficial, unstable, warrant a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
are superficial, painful on examination, warrant a 10 percent 
evaluation.  Diagnostic Code 7805 provides that other scars 
will be rated on limitation of function of the part affected.

There is no competent medical evidence that indicates that 
the veteran's service-connected left patella scar is 
superficial, poorly nourished, has repeated ulceration, is 
tender and painful, or limits the function of any part.  
Neither is there any competent medical evidence indicating 
that it occupies an area of 144 square inches or greater.  
All of the competent medical evidence indicates that none of 
the above is true.  Therefore, a preponderance of the 
evidence is against a compensable evaluation for the left 
patella scar under the criteria in effect either prior to or 
from August 30, 2002.


ORDER

Service connection for osteoarthritis of the left knee with 
left total knee replacement is granted subject to the laws 
and regulations governing the payment of monetary benefits.

An increased (compensable) rating for left patella scar is 
denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





